FILED
                            NOT FOR PUBLICATION                             DEC 4 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DAVID G. MATTHEWS,                               No. 11-17125

               Plaintiff - Appellant,            D.C. No. 1:07-cv-00030

  v.
                                                 MEMORANDUM*
UNITED STATES OF AMERICA,

               Defendant - Appellee.


                     Appeal from the United States District Court
                               for the District of Guam
                 Frances Tydingco-Gatewood, Chief Judge, Presiding

                           Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       David G. Matthews appeals pro se from the district court’s judgment

dismissing his Federal Tort Claims Act (“FTCA”) action alleging claims arising

from Navy officials’ investigation and remediation of an incident of child abuse

involving Matthews’s minor daughter. We have jurisdiction under 28 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo the district court’s dismissal for lack of subject matter

jurisdiction and application of the discretionary function exception to the FTCA,

Green v. United States, 630 F.3d 1245, 1248 (9th Cir. 2011), and we affirm.

      The district court properly dismissed Matthews’s action for lack of subject

matter jurisdiction because the United States is immune from liability under the

“discretionary function” exception to the FTCA. 28 U.S.C. § 2680(a); United

States v. Gaubert, 499 U.S. 315, 322-23 (1991) (the discretionary function

exception covers acts that are “discretionary in nature” and “based on

considerations of public policy”).

      The district court did not abuse its discretion in denying Matthews’s motion

for default judgment because Matthews was not prejudiced by the government’s

short delay in filing a response to his amended complaint. See Eitel v. McCool,

782 F.2d 1470, 1471-72 (9th Cir. 1986) (setting forth standard of review and

listing the factors for determining whether to enter default judgment).

      The district court did not abuse its discretion in denying without prejudice

Matthews’s motion for sanctions because it did so in the interest of sound judicial

administration upon granting Matthews’s motion to stay the litigation, and afforded

Matthews the opportunity to renew the motion once litigation resumed, which he




                                          2                                    11-17125
failed to do. See Winterrowd v. Am. Gen. Annuity Ins. Co., 556 F.3d 815, 819 (9th

Cir. 2009) (setting forth standard of review).

      The district court did not abuse its discretion in denying Matthews’s motion

for leave to file an amended complaint because the proposed second amended

complaint raised a new claim that would not be supported by the same kind of

evidence as the claims in the prior complaints, would unduly delay the litigation,

and would unfairly prejudice the government in having to investigate a claim that

could not have been inferred from the prior complaints. See Roth v. Garcia

Marquez, 942 F.2d 617, 628 (9th Cir. 1991) (setting forth standard of review and

factors for determining whether to grant leave to amend).

      Because the district court lacked subject matter jurisdiction over Matthews’s

action, we do not consider Matthews’s contentions regarding his claims under

Guam law.

      We do not consider arguments and allegations raised for the first time on

appeal. Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                          3                                   11-17125